NOTICE OF ALLOWANCE
Status of Application
The amendments and response filed 29 September 2021 are acknowledged.  Claims 1-2, 6, 8-9, 11, 15-16, 18, 20, 27, 33-34, 37-38, 40, 43, 46 and 48 are pending; Claims 1-2, 4, 6, 8-9, 11, 15-16, 18, 20, 27 and 33 are subject to examination and in condition for allowance (See below for rejoinder).  
The rejection of claims 1-2, 4, 6, 8-9, 15-16, 18, 20, 27 and 33 under 35 U.S.C. 112(a) written description is withdrawn in view of the amendments to claim 1 and Applicant’s remarks on pp. 

Election/Restrictions
Claims 1-2, 4, 6, 8-9, 11, 15-16, 18, 20, 27 and 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34, 37-38, 40, 43, 46 and 48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a genetically modified call with a first heterologous nucleic acid that is integrated into one or more position of the genetically modified cell’s genome; comprises a first CRISPR/Cas target sequence and has a length of 17-40 nt and is adjacent to each PAM sequence in the position to be modified.  The claims are novel and non-obvious because this allows for multiplexing of Cas9 to more than one genomic target.  Thus, there is no need to design gRNA to each independent position, rather, it utilizes a single sequence of Cas9 to all targeted positions.  This is both novel and non-obvious over the prior art and claims 1-2, 6, 8-9, 11, 15-16, 18, 20, 27, 33-34, 37-38, 40, 43, 46 and 48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 November 2021